Citation Nr: 0740419	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to November 30, 2001 
for the grant of service connection for right and left carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1976 to 
May 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  In an October 1982 rating decision, the RO denied service 
connection for carpal tunnel syndrome and that decision is 
final.

2.  A formal claim to reopen the issue of entitlement to 
service connection for carpal tunnel syndrome was received by 
VA on November 30, 2001.

3.  In a December 2003 rating decision, the RO granted 
service connection for right and left carpal tunnel syndrome, 
both effective November 30, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 2001 
for the grant of service connection for right and left carpal 
tunnel syndrome have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
earlier effective date for the grant of service connection 
for right and left carpal tunnel syndrome, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, an April 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to an effective date prior to 
November 30, 2001, for the award of service connection for 
right and left carpal tunnel syndrome.

The effective date of an award disability compensation based 
on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Any application for a benefit that is received 
after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.160(e) (2007).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2007).  "Any communication or action indicating an intent 
to apply for one or more benefits . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (2007).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2007).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected is not compensable 
in degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  For VA medical facilities 
the date of the actual treatment is accepted as the date of 
the claim.  However, for other medical records, the date of 
receipt by VA is fixed as the date of the claim.  38 C.F.R. § 
3.157.

In an October 1982 rating decision, the RO denied service 
connection for carpal tunnel syndrome.  In October 1982, the 
veteran was notified of this decision and of his appellate 
rights.  He did not appeal and the decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  On November 30, 2001, the veteran filed a 
claim to reopen a claim for entitlement to service connection 
for carpal tunnel syndrome.  In June 2002, the RO found no 
new and material evidence to reopen the claim.  The veteran 
appealed.  In a December 2003 rating decision, the RO found 
new and material evidence to reopen the claim and granted 
service connection for right and left carpal tunnel syndrome, 
effective November 30, 2001.  The decision was based on a 
November 7, 2003 VA peripheral nerves examination that 
provided a positive nexus opinion.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (holding that service connection a 
current disability, in-service incurrence of a disease or 
injury; and medical evidence of a nexus between the in-
service disease or injury and the current disability).  The 
veteran appealed the effective date.  

Here, the date of receipt of the claim to reopen the issue of 
entitlement to service connection for carpal tunnel syndrome 
was November 30, 2001 and the date of entitlement was 
November 7, 2003, the date of the VA examination.  Thus, the 
proper effective date is the later of the two dates, November 
7, 2003.  38 C.F.R. § 3.400(r).  An effective date prior to 
November 30, 2001, therefore, is not warranted unless there 
is evidence of an earlier claim to reopen.  Upon a thorough 
review of the record, there is no informal or formal claim of 
record prior to November 30, 2001.  38 C.F.R. § 3.1(p); 38 
C.F.R. § 3.155(a); 38 C.F.R. § 3.157(a).  Accordingly, an 
effective date prior to November 30, 2001, is not warranted 
for right and left carpal tunnel syndrome.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to November 30, 2001 for a grant of 
service connection for right and left carpal tunnel syndrome 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


